Citation Nr: 0945346	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 until October 
1969

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.  Bilateral hearing loss 
disability is not attributable to service.

2.  Tinnitus was not manifest during service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110,  (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment and service personnel 
records have been obtained, as have records of VA and private 
medical treatment.  Furthermore, the Veteran was afforded a 
VA examination in November 2008 in which the examiner was 
provided the c-file for review, took down the Veteran's 
history, considered private medical evidence, and reached a 
conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a June 2009 
hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous 
system, including sensorineural hearing loss, may be presumed 
if it became manifest to a degree of 10 percent disabling 
[during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

For VA purposes, impaired hearing will not be considered to 
be a disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

Factual Background

The Veteran claims to have incurred hearing loss and tinnitus 
during active service.  Specifically, he stated that tinnitus 
and hearing loss first began when he was exposed to noise 
from cannon fire aboard a naval ship during firing exercises.  
He also indicated, in a June 2006 statement, that while 
aboard the USS Long Beach in September 1969, a MiG aircraft 
was identified by radar and a missile launched to intercept 
the aircraft while the Veteran was still on deck.  A January 
2007 statement from the Veteran's wife indicated that she had 
noticed progressively worse hearing, but could not "be 
specific about timing."

In September 2007, the Department of Defense confirmed that 
deck logs of the USS Long Beach revealed that in November 
1969 gunfire exercises were conducted using a 5 and 38 gun 
with .50-caliber ammunition.  There was no record of a 
missile having been fired from September through the end of 
November 1969.  It is noted that the Veteran was discharged 
from service in October 1969, prior to the gunfire exercises 
noted in the ships logs.

The Veteran's service treatment records do not reflect 
treatment or complaints of hearing loss or tinnitus during 
service.  Following separation in October 1969, the record 
first shows evidence of hearing impairment in 1999.  On 
audiological evaluation in June 1999, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
35
45
LEFT
5
5
5
20
15

This is not considered hearing loss for VA purposes in the 
left ear, however.  See 38 C.F.R. § 3.385.

In September 2006, the Veteran presented to a private 
physician with a history of hearing loss which was described 
as "long standing."  He also complained of bilateral 
intermittent tinnitus.  The Veteran's ears were physically 
normal with intact tympanic membranes and mobile on pneumonic 
otoscopy.  Hearing was described as "grossly intact."  The 
Veteran was diagnosed with tinnitus and noise induced hearing 
loss.

On a follow-up visit with the same physician in October 2007, 
the Veteran reported increasing difficulty with hearing and 
intermittent tinnitus in the right ear.  Ears were physically 
unchanged from his 2006 appointment and audiological testing 
showed normal hearing until 2,000 Hertz.  From there, 
downward sloping hearing loss was noted, especially at 4,000 
Hertz.  Hearing was asymmetric, being mildly worse in the 
right ear.  Speech recognition was 100 percent in both ears.  
He was diagnosed with sensorineural hearing loss and mild, 
asymmetric, intermittent tinnitus.

In October 2008, the Veteran returned to the same physician 
for evaluation.  Audiology showed slight degradation in 
hearing, primarily at 2,000 hertz, measuring about 10 
decibels.

On the audiological evaluation during a VA examination in 
November 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
45
55
LEFT
10
15
20
35
50

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  During the examination, the Veteran 
reported that he was on a ship's deck when a five inch cannon 
fired and that following the incident, he experienced 
bilateral hearing loss and ringing in his ears for one day.  
The examiner diagnosed the Veteran with tinnitus and 
bilateral hearing loss, but concluded, based on a review of 
the c-file, that neither was related to active service.

The examiner noted that the Veteran had military noise 
exposure from missile fire and M-1 rifles and post-service 
recreational noise exposure from target shooting twice a 
year/ 20 rounds each time since 2002.  For deer hunting he 
used ear plugs since 2002.  He also had been a saxophone 
player since 1980 to date and practiced one to two hours per 
week.  He had played in an acoustical band about 50 times 
through out the years.  He described temporary and sudden 
hearing loss once in the military.  He also described a 
constant tinnitus, as a high-pitched "sss" sound.  He did 
not know the onset but stated "many years."  The examiner 
commented that the Veteran's service treatment records showed 
that he entered the military with normal hearing in April 
1968.  The Veteran reported having one incident of temporary 
bilateral hearing loss and tinnitus during military service.  
He was inadvertently on deck when a five-inch 38 cannon 
fired.  This caused bilateral hearing loss for one day and 
ringing in his ears for two days.  The examiner noted that 
the Veteran had no physical examination or hearing test in 
his service treatment records but found that it was more 
likely than not that he exited military service with normal 
hearing.  

The reasons for the examiner's opinion were that first, 
research studies showed that hazardous noise exposure had an 
immediate effect on hearing and it was usually temporary at 
first.  It did not have a delayed onset nor was it 
progressive or cumulative.  One incident of temporary hearing 
loss and ringing in the ears was seldom enough to cause 
permanent hearing loss.  Noise induced hearing loss usually 
developed when repeated temporary threshold shifts gradually 
resulted in permanent hearing loss.  Second, the Veteran 
filed a claim for a scalp condition in 1973 and made no claim 
for bilateral hearing loss, which helped substantiate the 
fact that the Veteran only had temporary hearing loss and 
tinnitus from cannon fire and had no permanent effect.  
Third, a June 1999 audiogram showed completely normal hearing 
sensitivity for his left ear and a mild noise-induced 
sensorineural hearing loss from 3 to 4KHz for his left ear.  
The incident of temporary hearing loss during military 
service should have affected both ears equally.  The fact 
that the Veteran had normal hearing in his right ear in 1999 
further supported the fact that he more likely had normal 
hearing 30 years earlier at the time of his 1969 military 
separation.  

Fourth, the Veteran's audiograms from 1999 to 2008 showed a 
progressive, bilateral, high-frequency sensorineural hearing 
loss of noise-induced configuration.  This was consistent 
with an etiology of noise exposure circa 1999, not 30 years 
prior to military service.  Fifth, it was also less likely 
than not that the Veteran suffered from disabling hearing 
loss from military service since he was successfully able to 
work as a veterans representative for the Michigan Employment 
Security Commission for 22 years from 1977 to the time of his 
first documented hearing test in 1999.  This position would 
have required good hearing sensitivity.  Since 2002, the 
Veteran had been routinely exposed to hazardous levels of 
noise from target shooting with firearms.  Since 1980, he had 
been a saxophone player practicing one to two hours per week 
and playing in an acoustic band 50 times.   

The examiner further noted that only seldom did noise cause 
permanent tinnitus without also causing hearing loss and that 
the 1999 audiogram showed normal hearing loss in the left 
ear.  Thus, it was unlikely that the Veteran's bilateral 
tinnitus was related to military service.  The Veteran was 
uncertain of his tinnitus onset and reported only that it was 
"many years."  Therefore, based on the above, the 
examiner's opinion was that the Veteran's bilateral hearing 
loss and tinnitus were less likely than not due to his 
history of military noise exposure or any event during 
military service.  The bilateral hearing loss and tinnitus 
were more likely than not due to his history of recreational 
noise exposure in civilian life beginning around 1999.

1.  Bilateral Hearing Loss

Based on the foregoing, the service treatment records do not 
show that a chronic organic disease of the nervous system was 
incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that currently diagnosed bilateral 
sensorineural hearing loss is related to active service, for 
the reasons discussed below.

Following separation from active service in October 1969, the 
evidence first shows complaints of right ear hearing loss in 
1999, 30 years after separation, and the first diagnosis of 
left ear hearing loss for VA purposes in 2008, 39 years after 
service.  In considering the lay and medical history as 
detailed above, the Board notes that the amount of time that 
elapsed between military service and first post-service 
evidence of complaint or treatment can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  However, the Board notes that the 
Veteran is competent to give evidence about what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, hearing loss is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
hearing loss and we note that the Veteran has been 
inconsistent in his statements regarding onset.  
Specifically, in June 2007, the Veteran indicated that 
hearing loss first began when he was in close proximity to a 
missile being fired at an enemy aircraft.  Department of 
Defense records cannot verify this event in spite of 
verifying other events contemporaneous with the Veteran's 
claimed onset, namely cannon fire.  The test firing conducted 
aboard the USS Long Beach took place in November 1969 after 
the Veteran's October 1969 discharge.  With regard to such 
cannon fire, the record indicates that the Veteran first 
mentioned such exposure during a 2008 VA examination, a year 
after claiming exposure to missile fire.  At a hearing before 
the undersigned in June 2009, the Veteran further endorsed 
additional auditory stressors, including exposure to 
machinery noise while the USS Long Beach was in dry dock and 
to the sound of helicopters.  During that hearing, the 
Veteran stated that the missile firing, previously claimed to 
have been a missile fired at an incoming enemy aircraft, was 
in fact fired during a training exercise.  

Given these inconsistencies in the record and the lack of 
verified information on the decks logs, we find the Veteran 
to be a poor historian and thus his statements endorsing in-
service onset and continuity of symptomatology are of limited 
probative value in establishing entitlement to service 
connection for bilateral hearing loss.  Accordingly the Board 
finds the 30 plus year gap between separation from active 
service and the first complaint of hearing loss to be more 
probative than the Veteran's statements alleging continuity 
and in-service onset of the disability.  

Moreover, the November 2008 VA examiner accepted the 
Veteran's reports of noise exposure in service as true and 
still found that the Veteran's hearing loss was not related 
to any noise exposure in service but rather his post-service 
military noise exposure.  The examiner provided multiple 
reasons for this opinion and based the conclusion on review 
of the claims file and medical studies.  As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his hearing loss disability and his views are of 
no probative value.  And, even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
discussed the causes of hearing loss and why the Veteran's 
hearing loss was not related to his service but to post-
service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

As the first diagnosis of bilateral hearing loss was more 
than 30 years after service, service connection is not 
warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309.  For the reasons stated above, service connection on a 
direct basis also does not apply.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Tinnitus

A review of the evidence does not lead to the conclusion that 
currently diagnosed tinnitus is related to active service, 
for the reasons discussed below.

In this case, tinnitus is capable of lay observation and thus 
the Veteran's statements regarding continuous symptomatology 
since service constitute competent evidence.  In considering 
the credibility of such evidence, we note that following 
separation from active service, the evidence first shows 
complaints of tinnitus in 2006.  See  Maxson at 1333.  We 
further note that the Veteran has been inconsistent in 
identifying when tinnitus first began.  During his 2008 VA 
examination, the Veteran indicated that he had been 
experiencing tinnitus for "many years" but could not 
identify the date or circumstances of onset.  Yet, the 
statement made during his June 2009 suggests that the Veteran 
also claims an in-service date of onset.  

The Board has detailed other inconsistencies in the above 
section and, accordingly, we find the Veteran's to be a poor 
historian and his credibility is highly reduced.  In 
reviewing the entire record, we conclude that the 37 year gap 
between separation from active service and the first 
complaint of tinnitus, combined with a competent medical 
opinion indicating the Veteran's tinnitus is not attributable 
to service to be more probative than the Veteran's statements 
alleging continuity and in-service onset of the disability.  
Id. 

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied

Service connection for tinnitus is denied.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


